Citation Nr: 1725502	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-22 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease (previously rated as heart condition) to include as due to herbicide exposure.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus type II (diabetes mellitus) to include as due to herbicide exposure.  

5.  Entitlement to service connection for coronary artery disease (previously rated as heart condition) to include as due to herbicide exposure.

6.  Entitlement to service connection for entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	 Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2010, June 2013 and January 2015 rating decisions rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2010 rating decision denied entitlement to service connection for bilateral hearing loss.  The June 2013 rating decision, in pertinent part, denied entitlement to service connection for tinnitus and the January 2015 rating decision denied reopening of the claims for entitlement to service connection for coronary artery disease and diabetes mellitus as due to herbicide exposure.

In his December 2013 VA Form 9 substantive appeal for bilateral hearing loss and tinnitus, the Veteran requested a hearing before a member of the Board.  In a July 2016 statement from his representative, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and coronary artery disease to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed June 2013 rating decision, the RO denied the claim of entitlement to service connection diabetes mellitus to include as due to herbicide exposure.

2.  A June 2013 rating decision denied service connection for a heart disorder, to include as being the result of herbicide exposure; and, while he filed a notice of disagreement with respect to that decision, the Veteran subsequently withdrew his appeal in January 2015.

3.  Evidence added to the record since the June 2013 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims for service connection for coronary artery disease to include as due to herbicide exposure and diabetes mellitus to include as due to herbicide exposure.

4.  As a result of his service at the U.S. Air Force at the Takhi, Thailand Royal Air Force Base between November 1967 and 1968, his duties as a jet aircraft mechanic, which placed him at the base perimeter, the Veteran has provided sufficient evidence of in-service exposure to herbicide agents.  

5.  The Veteran's diagnosed diabetes mellitus is presumed to related to his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The June 2013 rating decision that denied service connection for coronary artery disease and diabetes mellitus is final as it pertains to these issues.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2016).


2.  The evidence received subsequent to the June 2013 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to coronary artery disease and diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for coronary artery disease and diabetes mellitus were denied initially in June 2013.  The RO determined, in pertinent part, that there was no exposure to herbicide agents in service and there was no causal connection between the Veteran's coronary artery disease and diabetes mellitus and his service.  The Veteran did not appeal his claim for service connection for diabetes mellitus, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  Further, although he filed a timely notice of disagreement with respect to the heart disability, the Veteran subsequently withdrew his appeal in a January 2015 statement.  The decision denying service connection for coronary artery disease and diabetes mellitus became final. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103 (2016).

The evidence that has been received since the June 2013 rating decision pertaining to the Veteran's coronary artery disease and diabetes mellitus includes February 2015 and April 2015 statements from the Veteran in which he contends he was exposed to herbicides specifically while station in Takhi, Thailand Royal Air Force Base between November 1967 and 1968.  Additionally, the Veteran submitted pictures of the perimeter of the base in Thailand which were received in May 2015.  The Veteran submitted an affidavit in February 2016 wherein he described his work as an Aircraft Maintenance Mechanic while in Thailand caused him to be near the perimeters of the base.  Specifically, he stated that his duty station was at the end of the flight line, which ran parallel to the perimeter of the base.  He also indicated the distance from the flight line to the perimeter was about 100 to 150 meters and sometimes the Thai Guard would stop in to "grab a drink" from the building.  Additionally, the Veteran stated he would sometimes perform tests on engines of airplanes that had been repaired, necessitating being at the end of the runway, close to the perimeter.  In fact, the Veteran contends he interacted with the perimeter on a daily basis.  

The Board finds the statements from the Veteran regarding his service in Thailand and, in particular, his interaction with the perimeter of the base while in Thailand, are new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the June 2013 rating decision will be reopened because new and material evidence has been received.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim for coronary artery disease to include as due to herbicide exposure.

Diabetes Mellitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

VA treatment records dated December 2014 show a diagnosis of diabetes mellitus on the problem list.  This diagnosis satisfies the first element of the service connection claim.  

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange).  If the Veteran was exposed to an herbicide agent during service, diabetes mellitus will be presumed to be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). Thus, this case turns largely on whether the Veteran can establish exposure to herbicide agents in service. 

The Veteran does not allege service in the Republic of Vietnam.  Such means that there is no presumption of herbicide agent exposure.  Instead, he contends that the presumption of service connection diabetes mellitus is warranted as a result of his in-service herbicide agent exposure while stationed Takhi, Thailand Royal Air Force Base between November 1967 and 1968.  The Veteran's military personnel record reflects that he served in Takhi, Thailand from October 1967 to October 1968.  

As for herbicide use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975. Id.

The August 2016 memorandum from JSRRC reported information was lacking in order to determine whether the Veteran had been exposed to herbicides while stationed in Thailand.  However, the record reflects the Veteran served as an aircraft maintenance mechanic.  In his February 2015 affidavit, he states that his duty station was at the end of the flight line, which ran parallel to the perimeter of the base.  He indicated the distance from the flight line to the perimeter was about 100 to 150 meters and sometimes the Thai Guard would stop in to "grab a drink" from the building.  Additionally, the Veteran stated he would sometimes perform tests on engines of airplanes that had been repaired, necessitating being at the end of the runway, close to the perimeter.  The Veteran contends he interacted with the perimeter on a daily basis.  

The Veteran also indicated the barracks of the airmen were also very close to the perimeter of the base in Thailand.  He stated he would walk across the perimeter of the base through the entrance of the gate to catch a busy downtown a couple times a week and play softball and race remote control cars in an open field near the base perimeter.  

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's statements, specifically including his February 2015 affidavit, that he was required to work on equipment which was located near the perimeter of the airfield/base and cross the perimeter for leisure activities to be credible evidence of such exposure.

Therefore, the Board finds that based on the Veteran's competent and credible lay statements regarding his responsibility to work on equipment located at the perimeter of the airfield as a part of his duties while serving in Thailand, all reasonable doubt should be resolved in his favor and it is at least as likely as not that he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  Moreover, given that diabetes mellitus is a disease that is presumed related to herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309(e), service connection is warranted on this basis. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and the claim for entitlement to service connection for coronary artery disease is reopened; and, to this limited extent, the claim is allowed.

New and material evidence has been received and the claim for entitlement to service connection for diabetes mellitus to include as due to herbicide exposure is reopened and granted.


REMAND

The Veteran contends he presently suffers from coronary artery disease that was caused by in-service herbicide exposure while stationed Takhi, Thailand Royal Air Force Base between November 1967 and 1968.  The most recent VA treatment records from March 2015 show the use of Nitroglycerin for chest pain.  However, the record does not include a diagnosis of coronary artery disease and/or ischemic heart disease, which would trigger the presumption of service connection based on his conceded exposure to herbicide agents.  It is necessary to obtain a VA examination to determine whether the Veteran has a present diagnosis of coronary artery disease.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran contends both are related to jet noise exposure while in service.  He reported hearing problems throughout his medical care at the VA.

The record includes two positive nexus statements regarding the Veteran's hearing loss and tinnitus from a private physician dated July 2013 and December 2013.  Neither opinion provided any objective medical evidence or rationale to support its conclusion.  Such limits the overall probative value of the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The record also includes the reports of two VA examinations.  Unfortunately, neither opinion provided in the examinations is adequate.  In particular, the September 2010 VA examiner opined the Veteran's hearing loss is not caused by or a result of unprotected military noise exposure and acoustic trauma because he had normal bilateral hearing upon entrance into military service and normal hearing bilaterally upon separation from military service.  Alone, this rationale is inadequate as the Veteran's lay statements were not considered.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

The June 2013 VA examiner similarly found the Veteran's present hearing loss was less likely as not caused by or a result of his military service noise exposure.  In support of that opinion, the examiner stated the Veteran's service treatment records did not show significant threshold shifts in his hearing.  The examiner also indicated that the Veteran was exposed to constant aircraft engine noise in service and reported only have ear plugs as hearing protection.  No discussion was provided as to the clinical significance of the Veteran's in-service noise exposure.  An addendum opinion is needed.  

Similarly, the examiner's opinion regarding the Veteran's tinnitus was inadequate as it failed to consider evidence outside of a normal hearing on separation.  Id.  As such, a new VA examination is necessary prior to adjudicating these claims.

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded a supplemental audiometric examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset during active service, was directly caused by noise exposure during his active service, or is otherwise related thereto.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during active service, was directly caused by the conceded noise exposure during his active service, or is otherwise related thereto.

The examiner should specifically address the Veteran's lay assertions of hearing loss and tinnitus in providing opinions.  A complete rationale must be provided for all opinions presented.


3.  Additionally, make arrangements for the Veteran to be afforded a cardiac examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

a. Identify/diagnose any heart disability that presently exists or that has existed during the appeal.  Specifically state whether or not the Veteran has a diagnosis of ischemic heart disease or coronary artery disease.

b. If a heart disability is diagnosed that is not presumed to be due to herbicide agents (not listed under 38 C.F.R. § 3.309(e)), state whether it is as likely as not that the heart disorder is etiologically related to the Veteran's active service, to include his exposure to herbicide agents.

4.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


